Name: Council Decision (EU) 2018/1069 of 26 July 2018 on the signing, on behalf of the Union, and provisional application of the Protocol on the implementation of the Fisheries Partnership Agreement between the European Union and the Republic of CÃ ´te d'Ivoire (2018-2024)
 Type: Decision
 Subject Matter: fisheries;  international affairs;  European construction;  Africa
 Date Published: 2018-07-31

 31.7.2018 EN Official Journal of the European Union L 194/1 COUNCIL DECISION (EU) 2018/1069 of 26 July 2018 on the signing, on behalf of the Union, and provisional application of the Protocol on the implementation of the Fisheries Partnership Agreement between the European Union and the Republic of CÃ ´te d'Ivoire (2018-2024) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43, in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 17 March 2008, the Council adopted Regulation (EC) No 242/2008 (1) concluding the Fisheries Partnership Agreement between the Republic of CÃ ´te d'Ivoire and the European Community (2) (the Agreement). The Agreement was then tacitly renewed and is still in force. (2) The last Protocol to the Agreement expired on 30 June 2018. (3) The Commission has negotiated, on behalf of the Union, a new Protocol implementing the Agreement (the Protocol). The Protocol was initialled on 16 March 2018. (4) The objective of the Protocol is to enable the Union and the Republic of CÃ ´te d'Ivoire (CÃ ´te d'Ivoire) to work more closely on promoting a sustainable fisheries policy, sound exploitation of fishery resources in Ivorian waters, and CÃ ´te d'Ivoire's efforts to develop a blue economy. (5) The Protocol should be signed. (6) In order to ensure an expeditious start to fishing activities of Union vessels, the Protocol should be applied on a provisional basis, pending the completion of the procedures necessary for its entry into force, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the Protocol on the implementation of the Fisheries Partnership Agreement between the European Union and the Republic of CÃ ´te d'Ivoire is hereby authorised, subject to the conclusion of the said Protocol. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Union. Article 3 In accordance with Article 13 of the Protocol, the Protocol shall be applied on a provisional basis as from the signature thereof, pending the completion of the procedures necessary for its entry into force. Article 4 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 26 July 2018. For the Council The President G. BLÃ MEL (1) Council Regulation (EC) No 242/2008 of 17 March 2008 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of CÃ ´te d'Ivoire (OJ L 75, 18.3.2008, p. 51). (2) OJ L 48, 22.2.2008, p. 41.